Citation Nr: 1129565	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO. 05-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic pancreatitis with pseudocyst, including as secondary to status post resection of the pituitary tumor with pan hypopituitarism and hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active duty service from January 1977 until May 1992, with subsequent service with the National Guard. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was previously before the Board of Veteran's Appeals (BVA or Board) in May 2009 that remanded the claim for additional development, which has since been substantially complied with by the RO.  Subsequently, in February 2011, the Board obtained a Veterans Health Administration (VHA) medical opinion concerning the issue on appeal.


FINDING OF FACT

The evidence of record does not show that the Veteran's chronic pancreatitis with pseudocyst, is related to his active military service, and is not due to his service-connected status post resection of the pituitary tumor with pan hypopituitarism and hypothyroidism.


CONCLUSION OF LAW

The criteria for the establishment of service connection for chronic pancreatitis with pseudocyst, including as secondary to service-connected status post resection of the pituitary tumor with pan hypopituitarism and hypothyroidism, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2004 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.

Although the Veteran did not receive notice regarding secondary service connection, which would require a current disorder and that it was either caused or aggravated by a service-connected disability, the Veteran has demonstrated actual knowledge as to the requirements for such a claim, as indicated in the April 2009 Appellant's Brief. He was thus not prejudiced by that failure. 

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. Additionally, the claim was readjudicated in a June 2010 Supplemental Statement of the Case. Thus any timing error was cured by the readjudication of the claim.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board notes that the directives of the May 2009 Board remand have been substantially complied with, including the obtaining of the Veteran's National Guard records and a verification of the Veteran's periods of active duty, and the obtaining of a medical opinion. In an October 2009 request response, the RO/AMC was informed that the Veteran had active duty from January 26, 1977 to May 28, 1992 and all additional service appeared to be inactive duty.

The RO has obtained VA outpatient treatment records and the Veteran submitted private medical records.  In addition, he was afforded a VA medical examination in May 2004, which provided specific medical opinions pertinent to the issue on appeal. Furthermore, another VA medical opinion was obtained in May 2011. Although that opinion did not provide a specific opinion as to the Veteran's claim that his pancreatitis is due to his prior duty guarding chemical silos, the opinion did provide both an opinion and rationale as to the cause of the pancreatitis sufficient for a decision on this claim. Furthermore, the Veteran has not provided any specific information as to the chemicals that he claims to have guarded to allow an examiner to provide an opinion as to any kind of connection between unknown chemicals and the claimed disorder and sufficient evidence is of record to make a determination as to the Veteran's contentions.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2); (24); 38 C.F.R. § 3.6(a).

To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that she was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA. See 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Merits of the Claim

The Veteran contends that he developed chronic pancreatitis with pseudocyst due to his active duty service with the Army, his National Guard service, or as secondary to status post resection of the pituitary tumor with pan hypopituitarism and hypothyroidism. In a March 2005 statement, the Veteran reported that he has had problems with his stomach since 1988, which he had been told was an ulcer, but that he believed to be the early stages of pancreatitis. 

The Veteran has a current diagnosis of chronic pancreatitis with pseudocyst, as indicated by the November 2005 VA examination and VA medical records, including an October 11, 2005 one noting a history of chronic pancreatitis with pseudocyst and a December 5, 2004 CT scan. 

Although the record indicates that the Veteran was first diagnosed with pancreatitis years after his discharge from active duty service, as indicated by February 11 and 12, 1997 and a March 10, 1997 private medical records, by Dr. W.A.A., Jr., the record also indicates that, giving the Veteran the benefit of the doubt, he had pancreatitis in active duty service. 

The Veteran's claims file was reviewed pursuant to a Board medical opinion request, the results of which were received in May 2011. Dr. K.O. noted a paucity of information and in-service diagnostics, but that given the Veteran's in-service treatment for abdominal discomfort it was not possible to confidently discern whether the abdominal pain was related to early manifestations of pancreatitis. However, Dr. K.O. found that he could only conclude that it is at least as likely as not that the reports of in-service stomach pain were early manifestations of the pancreatitis first diagnosed in February 1997.

The question thus is whether the Veteran's chronic pancreatitis since active duty service can be granted service connection. A veteran cannot receive VA compensation benefits for a disability that is the result of willful misconduct or the abuse of alcohol or drugs. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301(a)-(b), (c)(2), (d); see also 38 U.S.C. § 105(a). Alcohol abuse is defined as "the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death to the user." 38 C.F.R. § 3.301(d); see Allen v.Principi, 237 F.3d 1368, 1376-78 (Fed.Cir. 2001). Furthermore, "[a]n injury or disease incurred during ... service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed." 38 C.F.R. § 3.301(d); see also Allen, 237 F.3d at 1377 ("[A] secondary disability arising from a primary alcohol disability is not compensable, because it fits within the words of [ 38 U.S.C.] § 1110's exclusion, as it too is a "result of the veteran's own ... abuse of alcohol or drugs [i.e. primary alcoholism acquired in service.]"). 

The record is clear in indicating that the Veteran's chronic pancreatitis with pseudocyst is the result of his alcohol abuse, both in and out of service. For example, a March 10, 1997 private medical record, by Dr. W.A.A., Jr., noted that the Veteran presented post hospitalization for an episode of acute pancreatitis, secondary to alcohol ingestion. 

During inactive duty reserve service, a June 8, 1997 individual sick slip found the Veteran to have pre-existing chronic pancreatitis and that he was not fit for duty. A November 1997 Report Investigation found the Veteran to have chronic pancreatitis that existed prior to service and that was not aggravated by military service. The examiner determined that the chronic pancreatitis was not in line of duty-not due to own misconduct. 

An August 12, 2002 record from Dr. W.A.A., Jr. found him to have "[v]omitting rule out recurrent alcoholic pancreatitis."  

The Veteran received a VA examination in May 2004, which did not include a claims file review, though it did include a review of multiple medical records cited by the examiner. The examiner found the Veteran to have status post resection of pituitary adenoma with intermittent medical follow up and chronic pancreatitis with pseudocyst secondary to history of alcohol use. 

The Veteran received another VA examination in November 2005, which included a review of the claims file. The Veteran reported having pancreatitis since service and that it was related to his history of alcohol use, but that he stopped drinking 5 years previously. Following examination, including reviews of an abdominal CT, the examiner diagnosed him with chronic pancreatitis, with abdominal tenderness and a hypervascularity nodule in the posterior right lobe of the liver.

The November 2005 VA examiner reported that the Veteran claimed that his chronic pancreatitis was not related to his service-connected pituitary disability, but to his drinking of alcohol beverages for 15 years while on active duty. The examiner thus opined that the Veteran's current condition of stomach pain, stated by the Veteran as chronic pancreatitis, to not be caused by or a result of his status post trans-sphenoidal resection of the pituitary tumor with panhypopituitarism and hypothyroidism. The examiner also appears to have found the pancreatitis to be due to alcohol use based on the Veteran's statements.

Dr. K.O., in his May 2011 VA medical opinion, also opined that ethanol is an important and probably most common cause of chronic pancreatitis and that based on his medical knowledge, it is at least as likely that in-service ethanol use (as well as any other ethanol use) contributed to the development of chronic pancreatitis in the Veteran. He also found that it could not be concluded that the Veteran's service resulted in chronic pancreatitis, unless it could be argued that ethanol intake occurred specifically due to his service rather than his personal choice. 

Dr. K.O. also clarified that chronic pancreatitis does not result from and is not worsened by pituitary adenoma, pituitary adenoma resection, pan-hypopituitarism, or hypothyroidism, and thus it is not likely that chronic pancreatitis was incurred as a result of, or aggravated by, the service-connected "status post" pituitary adenoma resection with pan-hypopituitarism and hypothyroidism.

The record thus clearly indicates that the Veteran's pancreatitis developed due to his alcohol use. As previously noted, alcohol abuse is defined as "the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death to the user." 38 C.F.R. § 3.301(d); see Allen, 237 F.3d at 1376-78. The Veteran's alcohol use in service was in fact alcohol abuse, as it was sufficient to cause his currently claimed pancreatitis.

As his pancreatitis, though incurred in service, was a result of alcohol abuse, it cannot be deemed to have been incurred in line of duty. As previously noted, 38 U.S.C.A. § 105 expressly provides that an injury or disease incurred during active service is not deemed to have been incurred "in line of duty" if the injury or disease is "a result of the person's own ... abuse of alcohol or drugs." 38 U.S.C.A. § 105; see also Allen, 237 F.3d at 1377 ("[A] secondary disability arising from a primary alcohol disability is not compensable, because it fits within the words of [ 38 U.S.C.] § 1110's exclusion, as it too is a "result of the veteran's own ... abuse of alcohol or drugs [i.e. primary alcoholism acquired in service.]"). 

Indeed, the Veteran himself has similarly claimed his chronic pancreatitis is, at least in part, the result of his alcohol use.  In the November 19, 2005 VA examination report, the Veteran reported that he has had pancreatitis for the last 15 years, that it occurred while on active duty, and that it is related to his history of alcohol use in service. In a July 25, 2006 statement, he claimed that it was either due to his in-service guarding of a chemical silo in Germany or that it was accidentally incurred due to his drinking, but that he had not been offered counseling or therapy by the Army. In an April 2006 statement, the Veteran's wife also claimed that the Army did not offer him rehabilitation for his chronic pancreatitis problem. 

To the extent that the Veteran implies that his pancreatitis is due to his guarding a chemical silo in Germany, the Board notes that the Veteran's complaints of stomach pain made in service, to which pancreatitis has since been attributed, began prior to his being stationed in Germany in 1981. Furthermore, the May 2011 VA medical opinion of Dr. K.O. noted that ethanol, and not any other chemical, is an important and probably most common cause of chronic pancreatitis. Thus, pancreatitis as related to duties of guarding a chemical silo during service in Germany is not indicated.

Furthermore, to the extent that the Veteran contends that his pancreatitis developed because he was not offered rehabilitation therapy in service, the record does not indicate that the Veteran ever reported that such rehabilitation was necessary or sought it. Additionally, during his period of active duty service with the Army, the Veteran was not diagnosed with pancreatitis. By the time the Veteran was diagnosed with pancreatitis, he was involved in the National Guard/Reserve service rather than active duty service. In any case, the medical evidence overwhelmingly indicates that the Veteran's pancreatitis was proximately caused by his drinking; the possible presence or absence of a rehabilitation program is not indicated to be the proximate cause of the disorder.

The Board also notes that service connection on a secondary basis is also not warranted. In May 2011, Dr. K.O. specifically found that chronic pancreatitis does not result from and is not worsened by pituitary adenoma, pituitary adenoma resection, pan-hypopituitarism, or hypothyroidism, and thus it is not likely that chronic pancreatitis was incurred as a result of, or aggravated by, the service-connected "status post" pituitary adenoma resection with pan-hypopituitarism and hypothyroidism. As such, the record does not support the Veteran's contention that his chronic pancreatitis with pseudocyst developed due to his service-connected status post pituitary tumor resection, with pan hypopituitarism and hypothyroidism.

The Board finds that the Veteran's willful misconduct, in the form of alcohol abuse in service and after service, was the cause of his claimed pancreatitis. As such, the chronic pancreatitis with pseudocyst is not compensable as a matter of law. See 38 U.S.C. § 105(a), 1110; 38 C.F.R. § 3.301(d).


ORDER

Service connection for chronic pancreatitis with pseudocyst, including as secondary to status post resection of the pituitary tumor with pan hypopituitarism and hypothyroidism, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


